EXHIBIT 99.1 JOINT FILING STATEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13G (including any and all amendments thereto) with respect to the Common Stock, $0.001 par value, of Tesla Motors, Inc., and further agree to the filing of this agreement as an Exhibit thereto. In addition, each party to this agreement expressly authorizes Blackstar Investco LLC to file on its behalf any and all amendments to such Statement on Schedule 13G. Dated: February 14, 2011 BLACKSTAR INVESTCO LLC /s/ Ruben Simmons Name: Ruben Simmons Title: President /s/ Alexander Nediger Name: Alexander Nediger Title: Assistant Secretary DAIMLER NORTH AMERICA CORPORATION /s/ Ruben Simmons Name: Ruben Simmons Title: President /s/ Frank Wetter Name: Frank Wetter Title: Treasurer DAIMLER AG /s/ Herbert Kohler Name: Prof. Herbert Kohler Title: Vice President of Group Research & Advanced Engineering e-driveFuture Mobility /s/ Edgar Krökel Name: Dr. Edgar Krökel Title: Vice President, Mergers & Acquisitions/ Corporate Real Estate AABAR BLACKSTAR HOLDINGS GMBH /s/ Georg Thoma Name: Georg Thoma Title: Managing Director /s/ Reinhard Stockum Name: Reinhard Stockum Title: Managing Director AABAR EUROPE HOLDINGS GHBH /s/ Mohamed Badawy Al-Husseiny Name: Mohamed Badawy Al-Husseiny Title: Director AABAR INVESTMENTS PJS /s/ Khadem Al Qubaisi Name: Khadem Al Qubaisi Title: Chairman INTERNATIONAL PETROLEUM INVESTMENT COMPANY /s/ Khadem Al Qubaisi Name: Khadem Al Qubaisi Title: Managing Director
